The opinion of the court was delivered by
LONG, P.J.A.D.
On February 6,1992, a permanent domestic violence restraining order was entered against defendant, B.H., which prohibited him from having contact with or making harassing communications to his wife, M.H., and their children and which forbade him from entering the premises on North Village Drive in Somers Point and Belhaven Avenue in Linwood. Thereafter Mrs. H. filed criminal complaints against defendant alleging contempt of the domestic violence restraining order (N.J.S.A 2C:33-4(a)) and harassment, arising out of incidents which occurred on April 16, 1992 and on June 23 and 25, 1993.1
*592A bench trial was held at which Mrs. H. testified that on April 16, 1992, at about 12:45 p.m., she was driving home when she saw defendant’s car on North Village Drive; defendant slammed on his brakes; screamed at her (because her car windows were closed, she could not hear what he was saying); gestured with his fist; and then proceeded to point his finger at her in a gun-like gesture.
She further testified that on June 23,1993 she received a letter addressed to her with defendant’s return address (at the county jail) on it.2 In the envelope she found defendant’s notice of motion to decrease child support and a ripped-up copy of the June 23, 1992 support order he sought to modify. On June 25, 1993, Mrs. H. received a certified letter from defendant. In it she found another copy of the motion and a copy of the same court order, in the same condition.
The trial judge found Mrs. H. to be an “extremely credible” witness and, on the basis of her testimony, concluded that the incidents of April 16,1992 and June 23 and June 25,1993 occurred as she reported them. These were his only factual findings. He made no findings as to the history of the parties’ relationship and did not expressly take that relationship into account in reaching his conclusions. On the evidence, he found defendant guilty of three violations of the February 6, 1992 permanent domestic violence restraining order as a result of the contacts of April 16, 1992, and the mailings of June 23 and June 25, 1993. He also found defendant guilty of two counts of harassment under N.J.S.A. 2C:33-4(a) arising out of the mailings. Defendant was found not guilty of harassment in connection with the events of April 16.
*593The trial judge sentenced defendant to a six-month custodial term for the contempt of April 16. The judge then merged the harassment convictions into the contempt convictions arising out of the June 23 and June 25, 1993 mailings and sentenced defendant to a concurrent thirty-day custodial term on each conviction. These sentences were to run concurrent with each other and with the sentence for the incident of April 16.
Defendant appeals, contending that the following trial errors warrant reversal:

POINT I:

N.J.S.A. 2C:33-4(a) AS IT PERTAINS TO A COMMUNICATION MADE IN “ANY OTHER MANNER LIKELY TO CAUSE ANNOYANCE OR ALARM” IS UNCONSTITUTIONALLY VAGUE AS APPLIED TO DEFENDANT’S ALLEGED CONDUCT.

POINT II:

THE TRIAL JUDGE’S FINDING THAT THE COMPLAINING WITNESS’ RECEIPT BY MAIL OF TWO (2) COPIES OF A COURT ORDER IN A TORN CONDITION IS HARASSMENT WITHIN THE MEANING OF N.J.S.A. 2C:33-4(a) IS UNSUPPORTED BY THE EVIDENCE.

POINT III:

THE MAILING OF THE TORN COURT ORDER WITH THE PRO SE MOTION WAS NOT AN IMPERMISSIBLE CONTACT IN VIOLATION OF THE RESTRAINING ORDER WHICH WOULD THEREBY CONSTITUTE A VIOLATION OF N.J.S.A. 2C:29-9(b).

POINT IV:

THE TRIAL JUDGE ERRED BY ADMITTING INTO EVIDENCE COPIES OF THE ORDERS IN A TORN CONDITION SINCE THE TRIAL JUDGE FOUND THAT THERE WAS “NO CHAIN OF CUSTODY” ESTABLISHED BETWEEN THE TIME THE COMPLAINING WITNESS ALLEGEDLY RECEIVED THE DOCUMENTS AND THE TIME THEY WERE INTRODUCED INTO EVIDENCE.

POINT V:

PROSECUTION OF THE CONTEMPT AND HARASSMENT CHARGES ARISING OUT OF THE APRIL 16, 1992 INCIDENT SHOULD HAVE BEEN BARRED PURSUANT TO THE FUNDAMENTAL FAIRNESS DOCTRINE.

POINT VI:

THE TRIAL COURT ABUSED ITS DISCRETION IN FINDING DEFENDANT GUILTY OF HAVING VIOLATED THE RESTRAINING ORDER ON APRIL 16,1992.

*594
POINTVII:

THE TRIAL COURT ABUSED ITS DISCRETION BY NOT GRANTING DEFENDANT’S MOTION FOR A NEW TRIAL OR, IN THE ALTERNATIVE, DISMISSING THE RESTRAINING ORDER VIOLATION CHARGE BECAUSE OF THE PROSECUTOR’S FAILURE TO PROVIDE SPECIFICALLY REQUESTED DISCOVERY, PRIOR TO TRIAL, OF TWO STATEMENTS BY COMPLAINANT.
We have carefully reviewed this record in light of these contentions and have concluded that the arguments raised in Points I, IV, V, VI and VII do not warrant our intervention but that the contentions raised in Points II and III are meritorious.

I

We begin with the constitutional challenge raised in Point I. Defendant claims that N.J.S.A. 2C:33-4(a) is void for vagueness as applied to his mailing of the torn-up court order. The statute provides:
2C:33-4. Harassment.
Except as provided in subsection d., a person commits a petty disorderly persons offense, if, with the purpose to harass another, he:
a. Makes, or causes to be made, a communication or communications anonymously or at extremely inconvenient hours, or in offensively coarse language, or any other manner likely to cause annoyance or alarm;
b. Subjects another to striking, kicking, shoving, or other offensive touching, or threatens to do so; or
c. Engages in any other course of alarming conduct or of repeatedly committed acts with purpose to alarm or seriously annoy such other person.
A communication under subsection a. may be deemed to have been made either at the place where it originated or at the place where it was received.
d. A person commits a crime pf the fourth degree if in committing an offense under this section, he acted, at least in part, with ill will, hatred or bias toward, and with a purpose to intimidate, an individual or group of individuals because of race, color, religion, sexual orientation or ethnicity.
Defendant, argues that the language of the Section (a) which proscribes communication made in “any other manner” fails to delimit what communications are prohibited. More particularly, he claims that “[a]lthough the statute was unquestionably designed to protect persons from repetitive phone calls and abusive, physical conflicts,” it cannot be construed to interdict mail contact because it does not specifically state that use of the mails consti*595tutes a communication. However, mail is a classic form of communication, and nothing in the statute suggests mail is excluded from its purview. That mail was intended to fall within the coverage of the statute is underscored by the fact that the former harassment statute, N.J.S.A. 2A.170-29, was specifically limited to verbal and telephonic communications while this version is not. Presumably, by not including the limit on communication that existed in the earlier act, the Legislature intended the term “communication” in N.J.S.A. 2C:33-4(a) to be all-encompassing.
Defendant misreads State v. Finance Am. Corp., 182 N.J.Super. 33, 440 A.2d 28 (App.Div.1981) and Roe v. Roe, 253 N.J.Super. 418, 601 A.2d 1201 (App.Div.1992), neither of which suggests that the statute does not include communication by mail. Clearly, defendant was on notice by the very terms of N.J.S.A. 2C:33-4(a) that mail communication is within the scope of its interdiction.3
As to Point IV, no viable chain of custody issue was presented because the evidence (the torn-up court order) was not fungible but was an easily identifiable item which, in fact, was identified by Mrs. H., thus laying the foundation for its admission. Washington v. Virginia, 228 Va. 535, 323 S.E.2d 577, 587 (1984).
As to Point V, no fundamental unfairness arose out of the State’s refusal to drop the prosecution for the April 16 incident based on the July 8, 1992 plea bargain. By its terms, the plea bargain did not encompass the April 16 charge and there was no evidence that defendant’s reasonable expectations were not fulfilled. Indeed, he does not actually claim that, at the time of the plea bargain, he believed he could not be prosecuted for the event *596of April 16, 1992. Even if he did, the record reveals that defendant learned of the prosecution for the April 16 incident prior to his sentencing, and thus could have retracted his guilty plea which he did not attempt to do. This is powerful evidence that defendant did not expect the plea to wipe the slate clean of the April 16 incident. In sum, there was no reason for the State to refrain from prosecuting.
The dismissal of the April 16 harassment count was based on the fact that the State charged defendant under N.J.S.A. 2C:33-4(c) which requires proof of a “course of conduct.” The judge held that no course of conduct was shown. This ruling did not preclude a finding that defendant violated the domestic violence restraining order, thus Point VI fails.
Finally, as to Point VII, it is clear that two documents relative to the incident of April 16, 1992 were not provided to defendant until after the trial. Although not couched in these terms, defendant is essentially arguing that the State violated Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). In order to establish a Brady violation, the defense must demonstrate: (1) that the prosecutor failed to disclose the evidence, (2) that the evidence was of a favorable character for the defense, and (3) that the evidence was material. State v. Landano, 271 N.J.Super. 1, 32, 637 A.2d 1270 (App.Div.), certif. denied, 137 N.J. 164, 644 A.2d 612 (1994). As the trial judge held, the prior statements by Mrs. H. “essentially mirror[ed]” her testimony at trial and could not have changed the outcome. Because the undisclosed evidence was essentially cumulative there is no probability that the verdict would have been affected. State v. Carter, 91 N.J. 86, 449 A.2d 1280 (1982).

II

We turn now to the arguments raised in Points II and III of defendant’s brief which, we believe, have merit. In Point II, defendant argues that with respect to the tom-up court order there was no evidence that his conduct was likely to cause *597annoyance and alarm, and that, in any event, a purpose to harass was not proved.4 To address this issue, a closer look at this criminal statute is in order. Pursuant to the statute, a person is guilty of harassment, if, with the purpose to harass another, E.K v. G.K, 241 N.J.Super. 567, 575 A.2d 883 (App.Div.1990), he or she engages in an act prohibited by the statute. Standing alone, proof of a defendant’s purpose to harass a vifctim is insufficient to sustain a conviction under N.J.S.A. 2C:33-4. The purpose to harass must be coupled with the performance of one of the acts proscribed by Sections (a), (b) or (c) of the statute in order to constitute harassment. Cf. Grant v. Wright, 222 N.J.Super. 191, 196, 536 A.2d 319 (App.Div.), certif. denied, 111 N.J. 562, 546 A.2d 493 (1988) (interpreting Section (c) of the act). These sections address categories of conduct which can be broadly described as communications, physical contact, and course of conduct.
Under Section (a), which is at issue here, the prohibited acts are communications likely to cause annoyance and alarm including those made anonymously, at extremely inconvenient hours, in offensively coarse language, or in any other manner; Section (b) outlaws offensive touching including striking, kicking or shoving; and Section (c) prohibits a course of alarming conduct or repeated acts done with purpose to alarm or seriously annoy another.
The trial judge found that the mailings of June 23 and June 25, 1993 were communications likely to cause annoyance or alarm within the meaning of N.J.S.A. 2C:33-4(a). Whether this finding passes muster depends on the meaning of those words. The dictionary defines “to annoy” as to bother, irritate or irk. Webster’s Third New World International Dictionary (3d ed. 1981). “Alarm” on the other hand denotes a sudden fear, apprehension or disturbance caused by an awareness of danger. Webster’s Third New World International Dictionary (3d ed. 1981). Thus, “annoyance” and “alarm” are quite distinct concepts in common *598parlance, the former more innocuous than the latter. The question is whether by using the word “annoyance” in Section (a), the Legislature intended to criminalize irksome or vexing communications. We think it did not.
We reach this conclusion by employing the well-established principle of statutory construction that the meaning of a particular word in a statute may be derived from the context in which it is used. More particularly, we think the word “annoyance” cannot be determined in a vacuum but must be ascertained relative to the word “alarm” with which it is associated, Germann v. Matriss, 55 N.J. 198, 220, 260 A.2d 825 (1970), and in connection with the overall scheme of the statute. State v. Bander, 56 N.J. 196, 201-202, 265 A.2d 671 (1970). Viewed this way, the communications prohibited under Section (a) of the statute are those which are alarming or which cause annoyance of some moment, not those which are merely nettlesome. That this is so is demonstrated by the legislative examples of forbidden communications which precede the term “annoyance” in the statute. These examples, including an anonymous letter, a middle-of-the-night phone call, and the use of offensive and coarse language are not merely minor irritants but are significantly annoying acts which, depending on the circumstances, might well cause a reasonable person fear and apprehension.
The same conclusion is reached when the term “annoyance” in Section (a) is viewed against the backdrop of the statute as a whole. Like the specific examples in Section (a), Section (b) prohibits offensive touching including striking, kicking and shoving. This is conduct, which by its very nature is at least seriously annoying if not alarming. Similarly, Section (c) forbids a course of alarming conduct or repeated acts committed with purpose to alarm or seriously annoy the victim. In short, the leitmotif which runs throughout the sections is a prohibition against conduct of some consequence. By interpreting the word “annoyance” in Section (a) in light of this clearly expressed theme, we avoid giving a breadth to that term which logic and reason and the overall *599subject matter of the statute do not show was clearly intended. Thus we hold that only communications likely to cause alarm or serious annoyance are the focus of N.J.S.A. 2C:33-4(a).
Applying these principles, the letters of June 23 and June 25, which actually constituted a single communication served in two different ways (ordinary and certified mail), fell short of the statutory standard. The fair import of the torn-up support order was that it would not be worth the paper it was written on when defendant’s motion was decided. While this was an over-the-top, in-your-face gesture, it was neither likely to alarm nor seriously annoy a reasonable person. Indeed Mrs. H.’s testimony did not suggest that it alarmed or annoyed her at all. On the contrary, it was a relatively minor irritant attached to a legitimate legal communication. Human nature being what it is, this is unfortunately the kind of infantile tweaking we have come to expect of litigants whose hopes and dreams for their marriage and family life have been dashed. To be sure, all would benefit from raising the level of discourse in this area. However, this can only be achieved through the will of the litigants and not through the criminalization of inconsequential acts the Legislature never intended to prohibit.
Had defendant sent Mrs. H. a picture of Nicole Brown Simpson or a mutilated photograph of herself, the result might well have been different. These acts would alarm or at least seriously annoy a reasonable person. The tom-up support order simply does not rise to that level.
We thus reverse defendant’s harassment convictions arising out of the mailings of June 23 and June 25,1993. This ruling makes it unnecessary for us to grapple with the equally problematic question of whether the State proved that defendant intended to harass the victim by those communications. Even if he did, it would be of no consequence to the outcome due to our holding that the letters were not likely to cause annoyance or alarm to a reasonable person.
*600We turn next to defendant’s claim that the letters of June 23 and June 25 were not impermissible contact under the domestic violence restraining order and that his convictions for contempt stemming from those incidents should be reversed. The order of February 6 stated that “defendant is prohibited from having contact with” Mrs. H. and the children. N.J.S.A 2C:25 — 29(b)(6) was cited as the basis of the prohibition. The order also prohibited defendant from making “harassing communications” to the victim, the children and the victim’s mother. N.J.S.A 2C:25-29(b)(7) was cited in the complaint and judgment as the basis of this prohibition. The judge found that
[s]ome communications are permissible. A notice of motion is permissible, even though it causes annoyance or alarm. It might even be motivated by an attempt to cause annoyance or alarm, but I think it would be immune from prosecution, but the utilization of a ripped up order clearly indicates to me that this was a communication likely to cause annoyance or alarm and intended to cause annoyance or alarm. I am satisfied that it also ... constitutes a violation of the order by merely making contact____
We disagree with this analysis.
N.J.S.A. 2C:25-29(b) provides:
In proceedings in which complaints for restraining orders have been filed, the court shall grant any relief necessary to prevent further abuse. At the hearing the judge ... may issue an order granting any or all of the following relief:
(6) An order restraining the defendant from entering the residence, property, school, or place of employment of the victim or of other family or household members of the victim and requiring the defendant to stay away from any specified place that is named in the order and is frequented regularly by the victim or other family or household members.
This section only prohibits a defendant from physically entering certain locations, thus it does not prevent him from sending mail. Accordingly, it cannot be the basis of a domestic violence contempt order involving mail.
N.J.S.A. 2C:25-29(b)(7) provides:
An order restraining the defendant from making contact with the plaintiff or others, including an order forbidding the defendant from personally or through an agent initiating any communication likely to cause annoyance or alarm including, but not limited to, personal, written, or telephone contact with the victim or other *601family members, or their employers, employees, or fellow workers, or others with whom communication would be likely to cause annoyance or alarm to the victim.
On its face this section would support a judicial order prohibiting all contact between a defendant and a victim. However, this was not the version of the statute in effect when the domestic violence order in this case was issued. That version provided that the judge could impose:
(7) An order restraining the defendant from making any communication likely to came annoyance or alarm including, but not limited to, personal, written, or telephone contact with the victim or other family members, or their employers, employees, or fellow workers, or others with whom communication would be likely to cause annoyance or alarm to the victim, (emphasis added).
This is the same standard as is contained in the harassment statute. Because we have concluded that the communications of June 28 and June 25 were not likely to cause annoyance or alarm under N.J.S.A. 2C:33-4(a) it follows that defendant could not have violated the terms of the restraining order by those mailings. Accordingly, the contempt convictions based on the June 23 and June 25,1993 communications must be reversed.
We turn finally to defendants challenge to the contempt conviction arising out of the incident of April 16, 1992. Contrary to his argument, it was not his fortuitous passing of Mrs. Hoffman on the road which was the basis of the conviction, but the gun-like gesture he directed toward her. That gesture was clearly a prohibited communication under the order and was likely to cause annoyance and alarm within the meaning of the version of N.J.S.A. 2C:25-29(b)(7) in effect at the time of the incident. The fact that the judge dismissed the harassment count based on this incident because it failed to meet the course of conduct standard in N.J.S.A. 2C:33-4(c), under which defendant was charged, is not inconsistent with this contempt conviction which we affirm.
Our dissenting colleague’s eloquent opinion has prompted us to add these observations. No fair reading of our decision would suggest that it is a repudiation of the trial judge’s fact-finding. Indeed, we have fully accepted his findings as to what transpired on April 16, June 23 and June 25 based upon his credibility *602assessment of Mrs. H. Where we .part company from him is in connection with his legal conclusion that defendant’s communications were “likely to cause annoyance and alarm.” Our ruling is a matter of law on two specific points. First, we construe “annoyance” as used in N.J.S.A 2C:33-4(a) to mean conduct which is significantly annoying and not merely irritating or vexing. Second, we hold that the phrase “likely to cause annoyance ...” in N.J.S.A 2C:25-29(b)(7) as that statute existed during the period pertinent to this case incorporates the same standard as the harassment statute. The dissenting opinion does not deal with these holdings.
Buttressed by citations to numerous law review articles, the dissenting opinion condemns sexual harassment. We join in that condemnation. But our agreement on that point has not led us to accept our colleague’s proposed disposition of this case for the legal reasons to which we have adverted. We note further that there are no findings by the trial judge to establish the factual context on which the dissent supports the conclusion that the tom up orders were more than trivially vexing. Whatever legal or sociological literature may say about patterns of conduct in cases of spousal abuse, the disposition of a specific case must rest on its adjudicated facts.
Finally, we are troubled by our dissenting colleague’s conclusion that our opinion trivializes the plight of domestic violence victims. On the contrary, the problem of trivialization, which we first identified in Corrente v. Corrente, 281 N.J.Super. 243, 657 A.2d 440 (App.Div.1995), is much more likely to flow from equating minutiae with matters of consequence than from thoughtfully distinguishing between the two.
Affirmed in part; reversed in part.

 Mrs. H. also filed a complaint alleging that defendant violated the order on February 6, 1992 based on information she received from a neighbor. This complaint was resolved in defendant's favor and is not an issue on this appeal. It is of note that Mrs. H. did not file a complaint or tell the police of her allegation that defendant, accompanied by two police officers, went to her home to retrieve his possessions and cut up all her clothing.


 On April 17, 1992, defendant was arrested in the Somers Point home and charged with burglary, attempted larceny, unlawful possession of a weapon, and contempt. On July 8, 1992, defendant pled guilty to criminal trespass and contempt.


 Defendant claims by way of a single sentence that his actions "can be viewed as nothing but an indication of his disagreement with that order and, the voicing of that disagreement, the First Amendment would surely protect." Because defendant has failed to brief this issue beyond this conclusory statement, we do not consider it. Miller v. Reis, 189 N.J.Super. 437, 441, 460 A.2d 210 (App.Div. 1983).


 Defendant also reiterates the argument that mailing correspondence is not covered by the statute. We rejected this claim in Point I above.